Winslow, C. J.
We think this judgment must be reversed. The word “indirectly” was inserted in the contract for some useful purpose, not for mere ornament. It clearly indicates that the fact was recognized that effort might be' made to evade or render nugatory the agreement by avoid*146ing direct and open participation in a firm or corporation while retaining actual authority and an actual interest in the profits, and that it was proposed to prevent just that thing.
Under Mr. Ficks’s own admissions we can come to no conclusion but that he was to all intents and purposes the active manager and backbone of the woodenware business of the Madison Hardware & Specialty Company. He was a salesman, it is true, but he was evidently far more than a salesman ; he was a salesman with a large interest in and an important share in the management of the business although he was not a stockholder. We can hardly imagine a more typical instance of indirectly engaging in a business than this. Mr. Ficks upon his own testimony was, to all intents and purposes, engaged in the wholesale trade in woodenware in the city of Madison though he owned no stock in the corporation under whose name he acted. 22 Cyc.'869.
By the Court. — -Judgment reversed, and action remanded with directions to enter judgment for the plaintiff in accordance with this opinion. K